NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ALLISON FAYE HUFFMAN,                    )
DOC #T97673,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-2471
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Michael A. Hanson of Hanson Law
Office, Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.